EXHIBIT 10.1
 
AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT made as of the 29th day of June, 2012.
 
BETWEEN:


DEVON CANADA, a general partnership, having an office in the City of Calgary, in
the Province of Alberta (hereinafter referred to as "Vendor")
 
-and-
 
EFL OVERSEAS, INC., a body corporate, being a state of Nevada US Corporation
(hereinafter referred to as "Purchaser")
 
WHEREAS Vendor wishes to sell and Purchaser wishes to purchase the interest of
Vendor in and to the Assets, subject to and in accordance with the terms and
conditions hereof;


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the mutual covenants and agreements hereinafter set forth, the Parties have
agreed as follows:
 
 ARTICLE 1 
INTERPRETATION


1.1  
Definitions



In this Agreement, unless the context otherwise requires:


(a)  
"AFEs" means the authorities for expenditure, cash calls, operations notices,
amounts budgeted pursuant to the Title Documents and mail ballots, if any, set
out in Schedule "D" under the heading "AFEs";



(b)  
"Affected Party" has the meaning ascribed to that term in subclause 7.1 (l)
hereunder;



(c)  
"Assets" means the Petroleum and Natural Gas Rights, the Tangibles, and the
Miscellaneous Interests;



(d)  
"Audit Period" means the period of time commencing on the date hereof and ending
on 5:30 p.m. Calgary Time on the 365th day following the Closing Time;

 
 
1

--------------------------------------------------------------------------------

 
 
(e)  
"Business Day" means a day other than a Saturday, a Sunday or a statutory
holiday in Calgary, Alberta;



(f)  
"Cash Purchase Price" means the consideration paid by Purchaser set out in
clause 2.6;



(g)  
"Closing" means the closing of the purchase and sale herein provided for;



(h)  
"Closing Place" means the offices of Vendor, or such other place as may be
agreed upon in writing by Vendor and Purchaser;



(i)  
"Closing Time" means the hour of 10:00 a.m. on the later of:



(i)  
July 18, 2012; or



(ii)  
such other time and date as may be agreed upon in writing by Vendor and
Purchaser;



(j)  
"Corporate Pool Price" has the meaning ascribed to that term in subclause 7.1
(a) hereunder;



(k)  
"Defaulting Party" has the meaning ascribed to that term in subclause 7.1 (m)
hereunder;



(l)  
"Effective Date" means the hour of 12:01 a.m., Calgary time, on the 1st day of
July, 2012;



(m)  
"Employee Schedule" means the schedule described and referred to in clause 12.1
hereunder;



(n)  
"Employees" means those employees of Vendor described and referred to in clause
12.1 hereunder;



(o)  
"Facilities" means the tangibles or facilities, if any, set out in Schedule "C"
under the heading "Facilities";



(p)  
"Files" has the meaning ascribed to that term in clause 2.4 hereunder;



(q)  
"GST" means the Goods and Services Tax established by the Excise Tax Act
(Canada);



(r)  
"Lands" means the lands set out and described in Schedule "A" as to the specific
lands, substances, geological formations and rights noted thereunder;



(s)  
"Leased Substances" means all Petroleum Substances, rights to or in respect of
which are granted, reserved or otherwise conferred by or under the Title
Documents (but only to the extent that the Title Documents pertain to the
Lands);

 
 
2

--------------------------------------------------------------------------------

 
 
(t)  
"Losses" means all losses, death, injuries, damage, expenses, interest, charges,
assessments, damages, liabilities, fines, penalties, actions, causes of action,
suits, claims and demands, including all reasonable legal and other professional
fees and expenses in relation thereto on a full recovery basis, but
notwithstanding the foregoing shall not include any income tax liabilities or
any liability for indirect or punitive damages including without limitation any
consequential losses or loss of profits;



(u)  
"Miscellaneous Interests" means, subject to any and all limitations and
exclusions provided for in this definition, all property, assets, interests and
rights pertaining to the Petroleum and Natural Gas Rights and the Tangibles, or
either of them, but only to the extent that such property, assets, interests and
rights pertain to the Petroleum and Natural Gas Rights and the Tangibles, or
either of them, including without limitation any and all of the following:



(i)  
contracts and agreements relating to the Petroleum and Natural Gas Rights and
the Tangibles, or either of them, including without limitation the Production
and Marketing Contracts, gas purchase contracts, processing agreements,
transportation agreements and agreements for the construction, ownership and
operation of facilities;



(ii)  
rights to enter upon, use or occupy, the surface of any lands which are or may
be used to gain access to or otherwise use the Petroleum and Natural Gas Rights
and the Tangibles, or either of them, excluding any such rights that pertain
only to a well or wells other than the Wells, and excluding any fee simple
rights;



(iii)  
all records, books, documents, licences, reports and data which relate to the
Petroleum and Natural Gas Rights and the Tangibles, or either of them;



(iv)  
leases for vehicles used in the conduct of operations on the Assets; and



(v)  
the Wells, including the wellbores and any and all casing;



however, the Miscellaneous Interests shall not include agreements, documents or
data to the extent that they;


(i)  
pertain to seismic, geophysical or geological data, engineering forecasts,
evaluations and reserve estimates;



(ii)  
pertain to Vendor's proprietary technology or interpretations; or



(iii)  
are owned or licensed by Third Parties with restrictions on their delivery or
disclosure by the Vendor to any assignee;



(v)  
"Novation" has the meaning ascribed to that term in subclause 7.1 (f) hereunder;



(w)  
"Party" means a party to this Agreement;

 
 
3

--------------------------------------------------------------------------------

 
 
(x)  
"Permitted Encumbrances" means:



(i)  
liens for taxes, assessments and governmental charges which are not due or the
validity of which is being diligently contested in good faith by or on behalf of
Vendor;



(ii)  
undetermined or inchoate liens incurred or created in the ordinary course of
business as security in favour of the person who is conducting the development
or operation of the property to which such liens relate for Vendor's
proportionate share of the costs and expenses of such development or operation
which are not due or delinquent;



(iii)  
mechanics', builders' and materialmen's liens in respect of services rendered or
goods supplied for which payment is not due;



(iv)  
easements, rights of way, servitudes and other similar rights in land (including
without limitation rights of way and servitudes for highways and other roads,
railways, sewers, drains, gas and oil pipelines, gas and water mains, electric
light, power, telephone, telegraph and cable television conduits, poles, wires
and cables) which do not materially impair the use of the Assets affected
thereby;



(v)  
the right reserved to or vested in any municipality or government or other
public authority by the terms of any lease, licence, franchise, grant or permit
or by any statutory provision, to terminate any such lease, licence, franchise,
grant or permit or to require annual or other periodic payments as a condition
of the continuance thereof;



(vi)  
rights of general application reserved to or vested in any governmental
authority to levy taxes on the Leased Substances or any of them or the income
therefrom, and governmental requirements and limitations of general application
as to production rates on the operations of any property;



(vii)  
statutory exceptions to title, and the reservations, limitations, provisos and
conditions in any original grants from the Crown of any of the mines and
minerals within, upon or under the Lands;



(viii)  
the terms and conditions of any leases applicable to any of the Tangibles;



(ix)  
any security held by any Third Party encumbering Vendor's interest in and to the
Assets or any part or portion thereof, in respect of which Vendor delivers a
discharge in a form and substance satisfactory to the Purchaser, acting
reasonably, to Purchaser at or prior to Closing; and



(x)  
all royalty burdens, liens, adverse claims, penalties, reductions in interests
and other encumbrances set out in Schedule "A";



(y)  
"Petroleum and Natural Gas Rights" means all rights to and in respect of the
Leased Substances and the Title Documents (but only to the extent that the Title
Documents pertain to the Lands), including without limitation the interests set
out and described in Schedule "A";

 
 
4

--------------------------------------------------------------------------------

 
 
(z)  
"Petroleum Substances" means any of crude oil, crude bitumen and products
derived therefrom, synthetic crude oil, petroleum, natural gas, natural gas
liquids, and any and all other substances related to any of the foregoing,
whether liquid, solid or gaseous, and whether hydrocarbons or not, including
without limitation sulphur;



(aa)  
"Post Closing Financial Obligations" has the meaning ascribed to that term in
subclause 7.1 (f) hereunder;



(bb)  
"Prime Rate" means an annual rate of interest equal to the annual rate of
interest announced from time to time by the main Calgary branch of Royal Bank of
Canada as the reference rate then in effect for determining interest rates on
Canadian dollar commercial loans in Canada;



(cc)  
"Production and Marketing Contracts" means the agreement or agreements, if any,
set out in Schedule "B" under the heading "Production and Marketing Contracts";



(dd)  
"Purchaser Financing" means that equity or debt offering undertaken by the
Purchaser targeting capital formation in the amount considered acceptable by the
Purchaser to fund its first year exploration with respect to the Lands;



(ee)  
"Regulations" means all statutes, laws, rules, orders, regulations and
directions of governmental and other competent authorities in effect from time
to time and made by governments or governmental boards or agencies having
jurisdiction over the Assets;



(ff)  
"ROFRs" means preferential, first purchase or other rights of first refusal;



(gg)  
"Specific Conveyances" means all conveyances, assignments, transfers, novations
and other documents or instruments that are reasonably required or desirable to
convey, assign and transfer the interest of Vendor in and to the Assets to
Purchaser and to novate Purchaser in the place and stead of Vendor with respect
to the Assets;



(hh)  
"Tangibles" means any Facilities, and any and all other tangible depreciable
property and assets which are located within, upon or in the vicinity of the
Lands and which are used or are intended to be used to produce, process, gather,
treat, measure, make marketable or inject the Leased Substances or any of them
or in connection with water injection or removal operations that pertain to the
Petroleum and Natural Gas Rights, including without limitation any and all gas
plants, oil batteries, buildings, production equipment, pipelines, pipeline
connections, meters, generators, motors, compressors, treaters, dehydrators,
separators, pumps, tanks, boilers and communication equipment;



(ii)  
"Third Party" means any individual or entity other than a Party including
without limitation any partnership, corporation, trust, unincorporated
organization, union, government and any department and agency thereof and any
heir, executor, administrator or other legal representative of an individual;

 
 
5

--------------------------------------------------------------------------------

 
 
(jj)  
"this Agreement", "herein", "hereto", "hereof" and similar expressions mean and
refer to this Agreement of Purchase and Sale including the Schedules attached
hereto;



(kk)  
"Title Defect" means, for the purposes of Article 11,

 
(i)  
a defect or deficiency in the beneficial title of the Vendor to any portion or
part of the Assets (in this definition referred to as the "Affected Assets"),
which on its own deprives the Vendor of the substantial use, benefit and
financial revenue from such Affected Assets, having regard to laws respecting
limitations of actions, and is sufficiently adverse such that it would, on a
commercially reasonable assessment thereof, cause a purchaser acquiring only
those Affected Assets, to not purchase the same having regard to the loss of
value in and thereto, but notwithstanding anything to the contrary herein,
specifically excludes the Permitted Encumbrances;or

 
(ii)  
with respect to an interest in a particular Asset attributed to the Vendor in
this Agreement, Vendor’s actual interest being less than that attributed to it
or being subject to a mortgage, charge or other encumbrance, other than
Permitted Encumbrances, which is not disclosed by this Agreement;

 
(ll)  
"Title Documents" means, collectively, any and all certificates of title,
leases, reservations, permits, licences, assignments, trust declarations,
operating agreements, royalty agreements, gross overriding royalty agreements,
participation agreements, farm-in agreements, sale and purchase agreements,
pooling agreements and any other documents and agreements granting, reserving or
otherwise conferring rights to (i) explore for, drill for, produce, take, use or
market Petroleum Substances, (ii) share in the production of Petroleum
Substances, (iii) share in the proceeds from, or measured or calculated by
reference to the value or quantity of, Petroleum Substances which are produced,
and (iv) rights to acquire any of the rights described in items (i) to (iii) of
this definition; but only if the foregoing pertain in whole or in part to
Petroleum Substances within, upon or under the Lands; including without
limitation those, if any, set out and described in Schedule "A"; and



(mm)  
"Wells" means all wells which are, have been or may be used in connection with
the Petroleum and Natural Gas Rights, including without limitation producing,
shut-in, abandoned, water source, water disposal and water injection wells, and
without limiting the generality of the foregoing, includes the well or wells, if
any, set out in Schedule "A".



1.2  
Headings



The expressions "Article", "section", "subsection", "clause", "subclause",
"paragraph" and "Schedule" followed by a number or letter or combination thereof
mean and refer to the specified article, section, subsection, clause, subclause,
paragraph and schedule of or to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


1.3  
Interpretation Not Affected by Headings



The division of this Agreement into Articles, sections, subsections, clauses,
subclauses and paragraphs and the provision of headings for all or any thereof
are for convenience and reference only and shall not affect the construction or
interpretation of this Agreement.


1.4  
Included Words



When the context reasonably permits, words suggesting the singular shall be
construed as suggesting the plural and vice versa, and words suggesting gender
or gender neutrality shall be construed as suggesting the masculine, feminine
and neutral genders.


1.5  
Schedules



There are appended to this Agreement the following schedules pertaining to the
following matters:
 

  Schedule "A" - Lands     - Petroleum and Natural Gas Rights     - Wells      
  Schedule "B" - Production and Marketing Contracts         Schedule "C" -
Facilities and Leased Tangibles         Schedule "D" - AFEs         Schedule "E"
- General Conveyance         Schedule "F" - Disclosure Schedule

 
Such schedules are incorporated herein by reference as though contained in the
body hereof.  Wherever any term or condition of such schedules conflicts or is
at variance with any term or condition in the body of this Agreement, such term
or condition in the body of this Agreement shall prevail.
 
 
7

--------------------------------------------------------------------------------

 


1.6  
Knowledge or Awareness



Where in this Agreement a representation, warranty or certificate is made on the
basis of knowledge or awareness of a Party hereto, such knowledge or awareness
consists only of the actual knowledge or awareness, as the case may be, of the
officers and employees of such Party having current responsibility for the
Assets, and does not include knowledge and awareness of any other person or
persons.


1.7  
Damages



All losses, costs, claims, damages, expenses and liabilities in respect of which
a Party has a claim pursuant to this Agreement include without limitation
reasonable legal fees and disbursements on a solicitor and client basis.
 
ARTICLE 2
PURCHASE AND SALE AND CLOSING


2.1  
Purchase and Sale



Vendor hereby agrees to sell, assign, transfer, convey and set over to
Purchaser, and Purchaser hereby agrees to purchase from Vendor, all of the
right, title, estate and interest of Vendor (whether absolute or contingent,
legal or beneficial) in and to the Assets, subject to and in accordance with the
terms of this Agreement.


2.2  
Closing



Closing shall take place at the Closing Place at the Closing Time if there has
been satisfaction or waiver of the conditions of Closing herein
contained.  Subject to all other provisions of this Agreement, possession, risk
and beneficial ownership of Vendor's interest in and to the Assets shall be
deemed to pass from Vendor to Purchaser at the Closing Time.  Subject to the
terms of this Agreement, the Parties shall execute the General Conveyance set
out in Schedule "E" at Closing.  If the funds due at Closing are transferred via
wire, Closing shall not conclude until Vendor is satisfied that such funds have
been deposited into its bank account.


2.3  
Specific Conveyances



Vendor shall prepare the Specific Conveyances at its cost, none of which shall
confer or impose upon a Party any greater right or obligation than contemplated
in this Agreement.  All Specific Conveyances that are prepared a reasonable time
prior to the Closing Time shall be executed and delivered by the Parties at
Closing.  Forthwith after full execution of all Specific Conveyances, Purchaser,
with the co-operation of Vendor, shall circulate and register, as the case may
be, all Specific Conveyances that by their nature may be circulated or
registered and Purchaser shall be responsible for any registration costs.


 
8

--------------------------------------------------------------------------------

 


2.4  
Title Documents and Miscellaneous Interests



As soon as practicable after execution hereof, Vendor shall deliver to Purchaser
copies of those agreements and documents to which the Assets are subject. The
original copies of those contracts, agreements, records, books, documents,
licences, reports and data comprising Miscellaneous Interests which are now in
the possession of Vendor or to which it gains possession prior to Closing (the
"Files") shall be delivered to Purchaser within seven (7) days of
Closing.  Notwithstanding the foregoing, if and to the extent such Files also
pertain to interests other than the Assets, photocopies or other copies may be
provided to Purchaser in lieu of original copies.


2.5  
Form of Payment



All payments to be made pursuant to this Agreement, and all amounts referred to
in this Agreement shall be in Canadian funds.  All payments to be made pursuant
to this Agreement shall be made by certified cheque or bank draft, subject to
Canadian banking clearance rules.  In the event that certified cheques or bank
drafts are not available due to such clearance restrictions, the Purchaser shall
wire to Vendor's bank account the Closing funds using the wire information
provided to Purchaser prior to the Closing Time by Vendor.


2.6  
Cash Purchase Price



The Cash Purchase Price to be paid by Purchaser to Vendor for Vendor's interest
in and to the Assets at Closing shall be Two Hundred and Seventy Thousand
($270,000.00) Dollars Cdn. adjusted for interim adjustments pursuant to Article
7 herein;
 
2.7  
Allocation of Cash Purchase Price



The Parties shall allocate the Cash Purchase Price as follows:
 

Petroleum and Natural Gas Rights    $ 216,000.00   Tangibles   $ 53,990.00  
Miscellaneous Interests   $ 10.00             Total   $ 270,000.00  

 
2.8  
Taxes



The Cash Purchase Price does not include any GST or other sales tax. In the
event that any governmental agency shall levy any sales, value added or use tax
or any tax of a similar nature relating to the conveyances described in this
Agreement, including the GST, the Purchaser in each case agrees to pay to Vendor
at Closing an amount equal to such taxes or levies.  Vendor shall remit such
amount to the appropriate taxation authorities in accordance with the Excise Tax
Act (Canada) and such other legislation affecting sales taxes (unless it is the
Purchaser's responsibility to so make the payment pursuant to the Regulations).
After Closing, the Purchaser shall be responsible for any amounts of GST or any
sales, value added or use tax and any similar tax, fee or levy relating to the
conveyance described in this Agreement, which is in excess of the amounts
collected by Vendor at Closing.  Vendor's Goods and Services Tax registration
number is 86781 4451 RT0001.  The Purchaser shall provide Vendor with its Goods
and Services Tax registration number no later than the date which is ten (10)
days prior to the Closing Time.
.
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 3
CONDITIONS OF CLOSING


3.1  
Purchaser's Conditions



The obligation of Purchaser to purchase Vendor's interest in and to the Assets
is subject to the following conditions precedent, which are inserted herein and
made part hereof for the exclusive benefit of Purchaser and may be waived by
Purchaser:


(a)  
the representations and warranties of Vendor herein contained shall be true in
all material respects when made and as of the Closing Time;



(b)  
all obligations of Vendor contained in this Agreement to be performed prior to
or at Closing shall have been timely performed in all material respects;



(c)  
at or prior to Closing, Vendor shall deliver to Purchaser any releases and
registerable discharges (requested by Purchaser a reasonable time prior to the
Closing Time) in a form satisfactory to Purchaser, of any adverse liens and
encumbrances that are not Permitted Encumbrances and relate to security held by
a Third Party against the Assets or any part or portion thereof;



(d)  
all approvals, consents, or other restrictions contained in the Title Documents
and arising by virtue of the purchase, transfer, sale, or assignment of the
Assets shall have been waived, or complied with, by the Parties;



(e)  
within 15 days of the date of this Agreement, Purchaser shall be satisfied in
its own discretion of the results of Purchaser's due diligence including, but
not limited to assessments of site conditions, and review of documents produced
in connection with Article 10 hereof;



(f)  
there shall be no adverse substantial damage or alteration to the Assets (other
than a cessation of production of Petroleum Substances, a decline in the market
value of the Assets or future cash flow therefrom, or the quality, quantity or
recoverability of the Leased Substances) between the date hereof and the Closing
Time, other than that to which Purchaser has provided its consent;



(g)  
Purchaser's rights to terminate this Agreement pursuant to Article 11 hereof;
and



(h)  
the Purchaser Financing shall have closed.

 
If any one or more of the foregoing conditions precedent has or have not been
satisfied, complied with, or waived by Purchaser, at or before the Closing Time,
Purchaser may rescind this Agreement by written notice to Vendor.  If Purchaser
rescinds this Agreement, Purchaser and Vendor shall be released and discharged
from all obligations hereunder except as provided in clauses 3.3 and 13.14.


 
10

--------------------------------------------------------------------------------

 


3.2  
Vendor's Conditions



The obligation of Vendor to sell its interest in and to the Assets is subject to
the following conditions precedent, which are inserted herein and made part
hereof for the exclusive benefit of Vendor and may be waived by Vendor:


(a)  
the representations and warranties of Purchaser herein contained shall be true
in all material respects when made and as of the Closing Time;



(b)  
all obligations of Purchaser contained in this Agreement to be performed prior
to or at Closing shall have been timely performed in all material respects;



(c)  
all amounts to be paid by Purchaser to Vendor at Closing shall have been paid to
Vendor in the form stipulated in this Agreement; and



(d)  
 At Closing, the Purchaser shall deliver to Vendor any additional documents,
agreements and other assurances that the Purchaser has covenanted to provide in
association with the transaction described herein.



If any one or more of the foregoing conditions precedent has or have not been
satisfied, complied with, or waived by Vendor, at or before the Closing Time,
Vendor may in addition to any other remedies which it may have available to it,
rescind this Agreement by written notice to Purchaser.  If Vendor rescinds this
Agreement, Purchaser and Vendor shall be released and discharged from all
obligations hereunder except as provided in clauses 3.3 and 13.14.


3.3  
Efforts to Fulfil Conditions Precedent



Purchaser and Vendor shall proceed diligently and in good faith and use all
reasonable efforts to satisfy and comply with and assist in the satisfaction and
compliance with the conditions precedent.  If there is a condition precedent
that is to be satisfied or complied with prior to the Closing Time, and if, by
the time the condition precedent is to be satisfied or complied with, the Party
for whose benefit the condition precedent exists fails to notify the other Party
whether or not the condition precedent has been satisfied or complied with, the
condition precedent shall be conclusively deemed to have been satisfied or
complied with.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1  
Representations and Warranties of Vendor



Vendor hereby provides to Purchaser the disclosures set out on Schedule "F"
relative to the Assets.  Purchaser acknowledges that it is purchasing Vendor's
interest in and to the Assets on an "as is, where is" basis, without
representation and warranty and without reliance on any information provided to
or on behalf of Purchaser by Vendor or any Third Party, whether verbal or in
writing and whether contained herein including in a schedule attached hereto or
otherwise, except that Vendor makes only the following representations and
warranties to Purchaser, no claim in respect of which shall be made or be
enforceable by Purchaser unless written notice of such claim, with reasonable
particulars, is given by Purchaser to Vendor within a period of twelve (12)
months from the Closing Time:
 
 
11

--------------------------------------------------------------------------------

 
 
(a)  
Vendor is a general partnership and is duly organized, validly existing and is
authorized to carry on business in the jurisdiction(s) in which the Assets are
located, and the managing partner of Vendor is Devon Canada Corporation, a
corporation duly incorporated, validly existing and is authorized to carry on
business in the jurisdiction(s) in which the Assets are located.  Vendor now has
good right, full power and absolute authority to sell, assign, transfer, convey
and set over the interest of Vendor in and to the Assets according to the true
intent and meaning of this Agreement;



(b)  
the execution, delivery and performance of this Agreement has been duly and
validly authorized by any and all requisite corporate, partnership,
shareholders' and directors' actions and will not result in any violation of, be
in conflict with or constitute a default under any articles, charter, bylaw or
other governing document to which Vendor is bound;



(c)  
the execution, delivery and performance of this Agreement will not result in any
violation of, be in conflict with or constitute a default under any term or
provision of any agreement or document to which Vendor is party or by which
Vendor is bound, nor under any judgement, decree, order, statute, regulation,
rule or license applicable to Vendor;



(d)  
this Agreement and any other agreements delivered in connection herewith
constitute valid and binding obligations of Vendor enforceable against Vendor in
accordance with their terms;



(e)  
except for consent required from the Crown in right of the Yukon Territory with
regard to the transfer and assignment of all requisite approvals, licenses and
permits pertaining to the Assets and the operatorship of the Assets from Vendor
to Purchaser, no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body exercising
jurisdiction over the Assets is required for the due execution, delivery and
performance by Vendor of this Agreement, other than authorizations, approvals or
exemptions from requirement therefor, previously obtained and currently in
force, or those to be received under the Competition Act (Canada), if
applicable;



(f)  
Vendor has not incurred any obligation or liability, contingent or otherwise,
for brokers' or finders' fees in respect of this Agreement or the transaction to
be effected by it for which Purchaser shall have any obligation or liability;



(g)  
Vendor is not a non-resident within the meaning of section 116 of the Income Tax
Act (Canada) and the interest of Vendor in and to the Assets does not constitute
all or substantially all the property of Vendor;



(h)  
other than Permitted Encumbrances, (i) Vendor has not alienated or encumbered
the Assets or any part or portion thereof, (ii) Vendor has not committed any act
or omission and is not aware of there having been committed any act or omission
by any Third Party whereby the interest of Vendor in and to the Assets or any
part or portion thereof may be cancelled or determined, and (iii) the Assets are
now free and clear of all liens, royalties, conversion rights and other claims
of Third Parties, created by, through or under Vendor and Vendor has no reason
to believe that any such claims may be made;

 
 
12

--------------------------------------------------------------------------------

 
 
(i)  
subject to the rents, covenants, conditions and stipulations in the Title
Documents and the Permitted Encumbrances, from and after Closing, Purchaser will
be entitled to hold and enjoy the interests in the Assets attributed to the
Vendor herein for Purchaser's own use and benefit without any interruption of or
by Vendor or any Third Party claim by, through or under Vendor;



(j)  
no suit, action or other proceeding before any court or governmental agency has
been commenced and served against Vendor in respect of or relating to the Assets
or, to the best of the knowledge, information and belief of Vendor, has been
threatened or commenced against Vendor, in respect of or relating to the Assets;



(k)  
all amounts due and payable to Third Parties prior to the date hereof and
pertaining to the Assets have been fully paid, including without limitation (i)
any and all ad valorem and property taxes, (ii) any and all production,
severance and similar taxes, charges and assessments based upon or measured by
the ownership or production of the Leased Substances or any of them or the
receipt of proceeds therefor, and (iii) all amounts due and payable in
connection with Permitted Encumbrances;



(l)  
in respect of the Assets, except in connection with the AFEs, at the Effective
Date, there are no financial commitments agreed to by Vendor which are over
$25,000.00 (Vendor's share), other than usual operating expenses incurred in the
normal conduct of operations and budgeted capital and expenditures, or those
that may be terminated without penalty after Closing by Purchaser;



(m)  
except for the Production and Marketing Contracts, Vendor is not a party to and
Vendor's interest in and to the Assets is not otherwise bound or affected by any
(i) production sales contracts pertaining to the Leased Substances or any of
them that cannot be terminated on notice of 31 days or less (without an early
termination penalty or other cost), (ii) gas balancing or similar agreements
pertaining to the Leased Substances or any of them, (iii) agreements for the
transportation, processing or disposal of the Leased Substances or any of them
or substances produced in connection with the Leased Substances or any of them,
(iv) agreements for the contract operation by a Third Party of the Assets or any
of them, (v) agreements to provide transportation, processing or disposal
capacity or service to any Third Party, and (vi) any take or pay or similar
obligation related to the Assets;



(n)  
no tangible depreciable property and assets which are used, were used or are
intended to be used in producing, processing, gathering, treating, measuring,
making marketable or injecting the Leased Substances or any of them or in
connection with water injection or removal operations that pertain to the
Petroleum and Natural Gas Rights, has been removed from its location since the
Effective Date;

 
(o)  
none of the interest of Vendor in and to the Assets is subject to any ROFRs
created by, through or under Vendor or that become operative by virtue of this
Agreement or the transaction to be effected by it;

 
 
13

--------------------------------------------------------------------------------

 
 
(p)  
Vendor has not failed to comply with, perform, observe or satisfy any material
term, condition, obligation or liability which has heretofore arisen under the
provisions of any of the Title Documents or any other agreements and documents
to which the Assets are subject;

 
(q)  
Vendor has not received notice of default and is not, to the knowledge,
information and belief of Vendor, in any default under any obligation,
agreement, document, order, writ, injunction or decree of any court or of any
commission or administrative agency, which might result in impairment or loss of
the interest of Vendor in and to the Assets or which might otherwise adversely
affect the Assets;

 
(r)  
Other than as described in Schedule "F", Vendor has not received:

 
(i)  
any orders or directives which relate to Environmental Matters and which require
any work, repairs, construction or capital expenditures with respect to the
Assets, where such orders or directives have not been complied with in all
material respects; or

 
(ii)  
any demand or notice issued with respect to the breach of any environmental,
health or safety law applicable to the Assets, including without limitation,
respecting the use, storage, treatment, transportation or disposition of
environmental contaminants, which demand or notice remains outstanding on the
date hereof;

 
(s)  
in respect of the Assets that are operated by Vendor, Vendor holds all valid
licenses, permits and similar rights and privileges that are required and
necessary under applicable law to operate the Assets as presently operated;

 
(t)  
any and all operations of Vendor, and to the knowledge of Vendor, any and all
operations by Third Parties, on or in respect of the Assets, have been conducted
in accordance with good oil and gas industry practices and in material
compliance with all applicable Regulations in effect at the relevant time;

 
(u)  
except as specifically identified in Schedule "A", no obligations have accrued
pursuant to the Title Documents that may be satisfied by the drilling of a well,
the payment of compensatory royalty or the surrender of some or all of the
interests granted, reserved or otherwise conferred pursuant to the Title
Documents, other than obligations that have been satisfied (by means other than
by the payment of compensatory royalties) or have been permanently waived;

 
(v)  
except as specifically identified in Schedule "A", there are no active area of
mutual interest provisions in any of the Title Documents or other agreements or
documents to which the Assets are subject;

 
(w)  
except as specifically identified in Schedule "A" and excepting production
limits of general application in the oil and gas industry, none of the Wells is
subject to production or other penalties imposed by the Title Documents or by
any other agreements and documents to which the Assets are subject, or by any
Regulations;

 
 
14

--------------------------------------------------------------------------------

 
 
(x)  
current and complete copies of all contracts, agreements, commitments,
instruments and other documents identified in any of the Schedules hereto,
including the Title Documents, have been made available for inspection by
Purchaser; and

 
(y)  
to the best of its knowledge, the Vendor is in compliance with all applicable
laws respecting employment and employment practices, terms and conditions of
employment (including pay equity), wages and hours, and health and safety, and
there are no outstanding orders against the Vendor in relation to the foregoing
in respect of the operation of the Lands or the Assets.

 
4.2  
Limitation



(a)  
Vendor makes no representations or warranties except as expressly set forth in
clause 4.1 and, in particular, and without limitation, Vendor hereby expressly
negates any representations or warranties by it (except those contained in
clause 4.1) whether contained in any information, memorandum or otherwise,
whether provided to Purchaser directly or through Vendor's agents, with respect
to:



(i)  
any data or information supplied by Vendor in connection herewith;



(ii)  
the quality, quantity or recoverability of Petroleum Substances within or under
the Lands or any lands pooled or unitized therewith;



(iii)  
the value of the Assets or the future cash flow therefrom;



(iv)  
the quality, condition, fitness or merchantability of any tangible depreciable
equipment or property interests which are comprised in the Assets, or the
condition of any Miscellaneous Interests; and



(v)  
the title of Vendor in and to the Assets.



(b)  
Purchaser acknowledges that it has only relied upon the representations and
warranties contained in clause 4.1 and not on any representations or warranties
outside this Agreement and Vendor shall have no liability, whether under
contract, tort, statute or otherwise in respect of any statements, information,
representations or warranties made by it or by its employees, agents or
representatives, except liability for the representations and warranties
contained in clause 4.1, which liability shall be subject to the limitations
contained in this Agreement.  Purchaser acknowledges and confirms that except
for the representations and warranties in clause 4.1, it has performed its own
due diligence and has relied, and will continue to rely, upon its own
engineering and due diligence with respect to the state or condition of the
Assets and further confirms that it has reviewed all materials, data and other
information available for review in any data rooms established for the marketing
of the Assets.

 
 
15

--------------------------------------------------------------------------------

 
 
4.3  
Representations and Warranties of Purchaser



Purchaser makes the following representations and warranties to Vendor, no claim
in respect of which shall be made or be enforceable by Vendor unless written
notice of such claim, with reasonable particulars, is given by Vendor to
Purchaser within a period of twelve (12) months from the Closing Time:


(a)  
Purchaser is a corporation duly organized, validly existing and, at the Closing
Time shall be authorized to carry on business in the jurisdiction(s) in which
the Assets are located.  Purchaser now has good right, full power and absolute
authority to purchase and acquire the interest of Vendor in and to the Assets
according to the true intent and meaning of this Agreement;



(b)  
the execution, delivery and performance of this Agreement has been duly and
validly authorized by any and all requisite corporate, shareholders' and
directors' actions and will not result in any violation of, be in conflict with
or constitute a default under any articles, charter, bylaw or other governing
document to which Purchaser is bound;



(c)  
the execution, delivery and performance of this Agreement will not result in any
violation of, be in conflict with or constitute a default under any term or
provision of any agreement or document to which Purchaser is party or by which
Purchaser is bound, nor under any judgement, decree, order, statute, regulation,
rule or license applicable to Purchaser;



(d)  
this Agreement and any other agreements delivered in connection herewith
constitute valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their terms;



(e)  
except for consent required from the Crown in right of the Yukon Territory with
regard to the transfer and assignment of all requisite approvals, licenses and
permits pertaining to the Assets and the operatorship of the Assets from Vendor
to Purchaser, no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body exercising
jurisdiction over the Assets is required for the due execution, delivery and
performance by Purchaser of this Agreement, other than authorizations, approvals
or exemptions from requirement therefor, previously obtained and currently in
force;



(f)  
Purchaser has not incurred any obligation or liability, contingent or otherwise,
for brokers' or finders' fees in respect of this Agreement or the transaction to
be effected by it for which Vendor shall have any obligation or liability;



(g)  
Purchaser is entering into this Agreement and will acquire the Assets for itself
and not as agent or representative for any other Third Party; and



(h)  
Purchaser shall comply with any of the provisions of the Investment Canada Act,
if applicable.



 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 5
INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES


5.1  
Vendor's Indemnities for Representations and Warranties



Vendor shall be liable to Purchaser for and shall, in addition, indemnify
Purchaser from and against, all Losses suffered, sustained, paid or incurred by
Purchaser which would not have been suffered, sustained, paid or incurred had
all of the representations and warranties contained in clause 4.1 been accurate
and truthful, provided however that nothing in this clause 5.1 shall be
construed so as to cause Vendor to be liable to or indemnify Purchaser in
connection with any representation or warranty contained in clause 4.1 if and to
the extent that Purchaser did not rely upon such representation or warranty.


5.2  
Purchaser's Indemnities for Representations and Warranties



Purchaser shall be liable to Vendor for and shall, in addition, indemnify Vendor
from and against, all Losses suffered, sustained, paid or incurred by Vendor
which would not have been suffered, sustained, paid or incurred had all of the
representations and warranties contained in clause 4.3 been accurate and
truthful, provided however that nothing in this clause 5.2 shall be construed so
as to cause Purchaser to be liable to or indemnify Vendor in connection with any
representation or warranty contained in clause 4.3 if and to the extent that
Vendor did not rely upon such representation or warranty.


5.3  
Time Limitation



No claim under this Article 5 shall be made or be enforceable by a Party unless
written notice of such claim, with reasonable particulars, is given by such
Party to the Party against whom the claim is made within a period of twelve (12)
months from the Closing Time.
 
ARTICLE 6
PURCHASER'S INDEMNITIES


6.1  
General Indemnity



Purchaser shall be liable to Vendor for and shall, in addition, indemnify Vendor
from and against, all Losses suffered, sustained, paid or incurred by Vendor
which arise out of any matter or thing occurring or arising from and after the
Closing Time and which relates to the Assets, provided however that Purchaser
shall not be liable to nor be required to indemnify Vendor in respect of any
Losses suffered, sustained, paid or incurred by Vendor which arise out of a
breach of Vendor's representations and warranties contained in clause 4.1
hereunder.


6.2  
                Limitation



Notwithstanding any other provision in this Agreement: (i) neither Party shall
be responsible for indirect or punitive damages (including without limitation
consequential losses or loss of profits) suffered or incurred by the other
Party; and (ii) Purchaser shall not be liable to nor be required to indemnify
Vendor in respect of any Losses suffered, sustained, paid or incurred by Vendor
in respect of which Vendor is liable to and has indemnified Purchaser pursuant
to clause 5.1 and Vendor shall not be liable to nor be required to indemnify
Purchaser in respect of any Losses suffered, sustained, paid or incurred by
Purchaser in respect of which Purchaser is liable to and has indemnified Vendor
pursuant to clause 5.2, in both cases disregarding the time limit set out in
clause 5.3.


 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 7
OPERATING ADJUSTMENTS


7.1  
Operating Adjustments



(a)  
Subject to all other provisions of this Agreement, all benefits and obligations
of any kind and nature relating to the operation of the Assets conveyed pursuant
to this Agreement, including without limitation maintenance, development,
operating and capital costs, government incentives, royalties and other burdens,
and proceeds from the sale of production (except in the case of gas that is not
dedicated to specific sales contracts or other arrangements, where the
adjustment will be based on the weighted average price received by Vendor for
such gas produced after the Effective Date from the province in which the gas is
sold and referred to by Vendor as Vendor's "Corporate Pool Price"), whether
accruing, payable or paid and received or receivable, shall be adjusted between
the Parties as of the Effective Date in accordance with generally accepted
accounting principles.  Notwithstanding the generality of the foregoing, the
following principles shall apply to adjustments made under this article:



(i)  
all costs incurred in connection with work performed or goods and services
provided in respect of the Assets will be deemed to have accrued as of the date
the work was performed or the goods and services were provided, regardless of
the time those costs became payable;



(ii)  
advances, cash calls and deposits by the Vendor for operations pertaining to the
Assets will be adjusted under this Article, or replaced by Purchaser, and, if
adjusted, will be transferred to, and be for the benefit of the Purchaser;



(iii)  
adjustments in respect of production, if any, shall be made in favour of Vendor
in respect of production beyond the wellhead at or before the Effective Date and
in favour of Purchaser in respect of all other production;



(iv)  
the adjustments shall constitute an increase or decrease, as the case may be, to
the Cash Purchase Price and to the amount allocated to the Petroleum and Natural
Gas Rights;



(v)  
all surface and mineral lease payments and all taxes shall be apportioned on a
per diem basis as of the Effective Date;



(vi)  
Vendor shall report all net revenue received or accrued between the Effective
Date and Closing Date as its own, for income tax purposes.  Adjustments in
favour of the Vendor shall be made in an amount equal to the income taxes
payable on the Assets' operating income (being field revenue less royalties and
operating costs), from the Effective Date until Closing Time at the deemed rate
of twenty five (25%) percent of operating income;



(vii)  
there will be no adjustments for royalty tax credits or other similar incentives
that accrue to a Party because of financial or organizational attributes
specific to it, other than gas cost allowances (or similar cost allowances); and

 
 
18

--------------------------------------------------------------------------------

 
 
(viii)  
Vendor has hired Third Party auditors and accountants to prepare a financial
audit of the Assets such that Purchaser may be able to comply with any security
exchange commission requirements in the United States of America applicable to
the closing of the transactions contemplated by this agreement.  The Third Party
costs and expenses attributable to such audit conducted by Vendor shall be added
to the statement of adjustments set out hereunder for Purchaser's account.
Vendor confirms that such adjustment is approximately Twenty Five Thousand
($25,000) Dollars plus any additional work requested by Purchaser after October
1, 2011.



(b)  
Vendor shall, no later than the date which is three (3) Business days prior to
the Closing Time, provide Purchaser with a written statement of all such
adjustments to be made at Closing, and shall cooperate with Purchaser to enable
Purchaser to verify the accuracy of such statement.  For the purposes of such
interim adjustment, Vendor may use, where necessary, good faith estimates for
revenues, expenses and capital items.  No further adjustments or payments shall
be made after Closing until the final statement of adjustments is concluded,
which shall occur within 180 days of the Closing Time.  The intention of the
Parties is that final settlement shall occur by way of the final statement of
adjustments, however, it is recognized that adjustments may be made from time to
time thereafter, including royalty audits, Crown royalty audits, joint venture
audits, plant equalizations, and facility operating agreement 13-month
adjustments.  Other than as expressly set out hereunder otherwise, any payments
required to be made by one Party to the other as a result of such final
adjustment or under the terms of this Agreement, shall be made within thirty
(30) Business Days of the receipt of a request for the same and both Parties
covenant to make any and all payments within such time period.



(c)  
To the extent that a Party believes that an additional adjustment must be made
after the final statement of adjustments has been concluded, written notice of
the requested adjustment, with reasonable particulars, shall be given to the
other Party and the Party receiving such notice shall have the opportunity to
review the same.  Subject to a dispute as to the adjustment, the Party required
to make a payment pursuant to the adjustment shall make a payment to the other
Party within a period of thirty (30) Business Days from the date of receipt of
such request.



(d)  
The periods for seeking a remedial order contemplated in clause 3(1) of the
Limitations Act, RSA 2000, c. L-12, as amended, for any claim (as defined in the
said Act) arising in connection with this Agreement, including the adjustments
set out in this Article shall, notwithstanding sub-clauses 3(1)(a) and (b) of
the said Act, be four (4) years after the claim arose.



(e)  
During the Audit Period, both Parties may audit the books, records and accounts
of the other respecting the Assets, for the purpose of effecting adjustments
pursuant to this Article.  Such audit shall be conducted upon reasonable notice
to the Party subject to the audit, at such Party's offices during its normal
business hours, and shall be conducted at the sole expense of the Party
initiating such audit.  Any claims of discrepancies disclosed by such audit
shall be made in writing to the Party being audited within the Audit Period and
such Party shall respond in writing to any claims of discrepancies within the
Audit Period.  To the extent that the Parties are unable to resolve any
outstanding claims of discrepancies disclosed by such audit within the Audit
Period, such audit exceptions may, at a Parties sole option, be resolved by
arbitration pursuant to the Arbitration Act of Alberta using one arbitrator
mutually chosen by the Parties.

 
 
19

--------------------------------------------------------------------------------

 
 
(f)  
In the event of a sale of the Assets, or a portion thereof, after the Closing
Time, by Purchaser to a Third Party, the Purchaser shall ensure that the
covenants relating to the post Closing adjustment process are fully and
completely assigned in writing to such Third Party with the written consent of
the Vendor, not to be unreasonably withheld (the "Novation").  The Purchaser
shall remain solely liable for the collection of any amounts or the payment
obligations of any monies under this Agreement (the "Post Closing Financial
Obligations") to Vendor until such time as the Novation has been fully executed
as noted above.  In addition, Purchaser shall indemnify Vendor from and against,
all Losses suffered, sustained, paid or incurred by Vendor which arise out of
the Post Closing Financial Obligations, until the full execution of the Novation
as noted above.  Notwithstanding the Novation, Purchaser shall remain solely
liable for and shall continue to maintain its obligations and covenants to
Vendor hereunder for such time period prior to the effective date of the
Novation.



(g)  
The collection of overpayments or the payment of underpayments, as the case may
be, arising as a consequence of royalty audits, Crown royalty audits, joint
venture audits, plant equalizations, and facility operating agreement 13-month
adjustments relating to the Assets that:



(i)  
pertain to the period prior to the Closing Time and for which audit queries are
outstanding at the Closing Time; or



(ii)  
that occur within four (4) years after the Closing Time;

 
shall be the initial responsibility of Purchaser, on its behalf and on behalf of
the Vendor.  If Purchaser collects overpayments or is liable to make a payment
for an underpayment, and either Vendor is entitled to such overpayment or a
portion thereof, or for which underpayment Vendor is liable in whole or in part,
Purchaser shall, within thirty (30) days of such collection or liability for
payment of such amounts, prepare a written and detailed statement of all such
adjustments and deliver such statement to Vendor.  Within thirty (30) Business
Days of receipt of such statement, such adjustments shall be settled by payment
to or by Vendor and Purchaser, as the case may be.


(h)  
Payments of lessor royalties, relating to the production months prior to the
Closing Time for which production revenue has been received by Vendor shall be
paid by Vendor, either before or after the Closing Time, and will be dealt with
by way of the statement of adjustments described herein for those production
months between the Effective Date and the Closing Time.

 
 
20

--------------------------------------------------------------------------------

 
 
(i)  
After Closing, the Purchaser shall make commercially reasonable efforts to
assist Vendor in collecting any monies under the joint accounts pertaining to
the Assets which may be due and owing to Vendor from third parties and joint
interest partners with respect to the Assets and operations thereon.



(j)  
From the Effective Date until the Closing Time, Vendor, where operator, shall be
entitled to retain all overhead recoveries earned pursuant to any Title
Document(s), and the adjustments in favour of Vendor under this Article shall
include any and all such overhead chargeable and recovered by Vendor for this
time period.



(k)  
Any amount owing to a Party by the other Party hereunder after Closing and
remaining unpaid shall bear interest, compounded and computed monthly at the
rate of two (2%) percent above the Prime Rate, from the day that amount was due
to be paid until the day it is paid, regardless of whether the Party has given
the other Party prior notice of the accrual of interest hereunder.



(l)  
After Closing, if Vendor is required or elects to make any payments on
Purchaser's behalf, in relation to the Assets and pertaining to the time period
after the Effective Date, Vendor shall be entitled to cash call or joint
interest bill Purchaser for such amounts, in addition to the mechanism under
this Article 7, and Purchaser shall promptly pay Vendor such cash call or joint
interest billings within three (3) Business Days of receipt thereof.



(m)  
In addition to any rights now or hereafter granted or available to a Party
("Affected Party") in law, equity or otherwise, and not by way of limitation of
any such rights, in the event of a failure by a Party (the "Defaulting Party")
to pay any amounts due and owing under this Agreement to the Affected Party, any
Affected Party shall have the right (and is hereby authorized by the Defaulting
Party) at any time and from time to time to set-off and to apply against any
indebtedness owing by such Affected Party to the Defaulting Party under any
other agreements, joint interest billings, cash calls, advances or otherwise,
any and all amounts owing by the Defaulting Party to such Affected Party under
this Agreement.



ARTICLE 8
MAINTENANCE OF ASSETS


8.1  
Maintenance of Assets



From the date hereof, until the Closing Time, Vendor shall, to the extent that
the nature of its interest permits, and subject to the Title Documents and any
other agreements and documents to which the Assets are subject:


(a)  
maintain the Assets in a proper and prudent manner in material compliance with
all applicable Regulations; and



(b)  
pay or cause to be paid all costs and expenses relating to the Assets which
become due from the date hereof to the Closing Time;



 
21

--------------------------------------------------------------------------------

 
 
however, notwithstanding any other covenant to maintain, produce and operate
hereunder, nothing herein shall be deemed to prevent Vendor from ceasing to
produce Petroleum Substances to the extent production of Petroleum Substances
has become uneconomic in Vendor's sole discretion, acting reasonably.


8.2  
Consent of Purchaser



Notwithstanding clause 8.1, Vendor shall not from the date hereof to the Closing
Time, without the written consent of Purchaser, which consent shall not be
unreasonably withheld by Purchaser and which, if provided, shall be provided in
a timely manner:


(a)  
make any commitment or propose, initiate or authorize any capital expenditure
with respect to the Assets of which Vendor's share is in excess of $25,000.00,
except in the case of an emergency, in the case of the Yukon government
requiring an expenditure to maintain the Assets, or in respect of amounts which
Vendor may be committed to expend or be deemed to authorize for expenditure
without its consent;



(b)  
surrender or abandon any of the Assets;



(c)  
materially amend or wholly terminate any Title Document or any other agreement
or document to which the Assets are subject, or enter into any new agreement or
commitment relating to the Assets; or



(d)  
sell, encumber or otherwise dispose of any of the Assets or any part or portion
thereof excepting sales of the Leased Substances or any of them in the normal
course of business.

 
ARTICLE 9
PRE-CLOSING INFORMATION


9.1  
Production of Documents



At all reasonable times from the date hereof until the Closing Time, Vendor
shall make available to Purchaser and Purchaser's counsel in Vendor's offices in
Calgary the following books, accounts, documents, files and information
pertaining to the Assets:


(a)  
all of the Title Documents and any other agreements and documents to which the
Assets are subject;



(b)  
evidence available with respect to the payment of all bonuses, rentals and
royalties due under the Title Documents;



(c)  
facilities maintenance records to the extent available;



(d)  
litigation records and status documentation, if any;



(e)  
correspondence files;



(f)  
lease and contract records;

 
 
22

--------------------------------------------------------------------------------

 
 
(g)  
mortgages, deeds of trust, security agreements, chattel mortgages and other
encumbrances affecting the Assets;



(h)  
evidence with respect to the payment of all taxes, charges and assessments
pertaining to the Assets;



(i)  
production records, ownership maps and surveys;



(j)  
processing and pipeline agreements, permits, easements, licenses and orders;



(k)  
all documents and information relevant to environmental damage or contamination
or other environmental problems pertaining to the Assets;



(l)  
accounting records, policies of insurance, consulting agreements, field
contracts and other agreements relating to the operation of the Assets; and



(m)  
any other records, documents or information available and pertaining to the
Assets that the Purchaser might reasonably request.



ARTICLE 10
TITLE DEFECTS


10.1  
Title Review



Purchaser shall conduct its review of Vendor's title to the Assets with
reasonable diligence.  From time to time, as soon as reasonably practicable
after determination, and in any event no later than ten (10) Business Days
before the Closing Time, Purchaser shall notify Vendor in writing of the Title
Defects (which shall exclude Permitted Encumbrances and any matters disclosed in
this Agreement).  Such notice shall include a description of each Title Defect
and the interests affected thereby, the value allocated by Purchaser, acting
reasonably, to the affected interest and the amount, in Purchaser's opinion,
acting reasonably, by which the value of each affected interest has been reduced
by the Title Defect.  Failure to include all of the foregoing in a written
notice or failure to include a Title Defect in a written notice shall be deemed
to be a waiver of such Title Defect for the purposes of this Article
10.  Purchaser shall not provide notice of any individual Title Defects that
have a value of less than $100,000.00 net to Vendor, and such Title Defects
shall not be considered Title Defects hereunder.


10.2  
Title Defect Rectification by Vendor



Vendor shall use all commercially reasonable efforts to cure or rectify the
Title Defects of which Purchaser gives notice pursuant to clause 10.1.  If any
such Title Defects are not cured or removed prior to the Closing Time, Purchaser
shall be obligated to proceed with the Closing, subject to any right of
termination pursuant to clause 10.3.


 
23

--------------------------------------------------------------------------------

 


10.3  
Termination on Title Defects



Prior to the Closing Time, Purchaser may terminate this Agreement in its
entirety where the cumulative amount by which the value of any Title Defects is,
in Purchaser's opinion acting reasonably, more than $2,000,000.00.  In all
cases, in order for this right of termination to be operative, Purchaser shall
provide to Vendor a written notice of Title Defects, and such notice shall
include the nature of the Title Defect a breakdown of the total cumulative value
among each of the Assets affected by each of the Title Defects, and the
information required in such notice under clause 10.1.  If Vendor agrees, acting
reasonably that the value or values, as the case might be, allocated by
Purchaser are reasonable, the Parties shall be released of all obligations
hereunder except clause 13.14


10.4  
Title Disputes



If Vendor disagrees, acting reasonably, with the existence of Title Defects, or
the value or values allocated by Purchaser to the Title Defects, Vendor shall
have the sole option to terminate this Agreement by written notice to Purchaser,
or to delay Closing and refer the matter in dispute to arbitration.  If Vendor
elects to delay Closing and refer the matter in dispute to arbitration, the
Parties shall forthwith meet in good faith to discuss the issue.  If after such
a meeting the issue has not been resolved or if a Party does not forthwith meet
to discuss the issue, the issue shall be resolved by a single arbitrator
pursuant to the provisions of the Arbitration Act (Alberta).  The decision of
the arbitrator shall be final and shall not be subject to review.  All costs of
arbitration shall be borne by the Parties equally.  The arbitrator will be asked
to render a decision within thirty (30) days of being presented with its
instructions as to the arbitration.
 
ARTICLE 11
WELL AND FACILITY LICENSE TRANSFERS


11.1  
Deposit Requirements



Provided Closing has occurred, if, for any reason, the regulatory body having
jurisdiction over the licencing and operations in relation to the Assets
requires the Purchaser to make a deposit in order to approve the transfer of the
licenses, permits or approval  or any of them the Purchaser shall and covenants
to immediately make such deposits.


ARTICLE 12
EMPLOYEES


12.1  
Offers of Employment



Purchaser shall not make any contact with any employees of Vendor in the field
pertaining to the Assets except with the express consent of Vendor or as set out
in this Agreement.  Upon execution of this Agreement by Purchaser, Vendor shall
under separate cover, provide Purchaser with a list of all field employees
associated with the operation of the Assets which Vendor is willing to allow
Purchaser to hire (the “Employee Schedule"), along with all pertinent
information relative to each employee reasonably required, in order for
Purchaser to be able to make an initial assessment whether it wishes to make an
offer of employment to any such employee.  In no event shall the Purchaser be
entitled to any files or private employee information contained in Vendor's
files relative to such employees which, is contrary to applicable privacy
legislation.  Purchaser shall provide Vendor with notice of which employees, if
any, the Purchaser wishes to make offers of employment to, Vendor and Purchaser
agree to cooperate with each other in order for Purchaser to conduct interviews
with each such employee.  Purchaser shall offer employment to such employees
selected by Purchaser as Purchaser may decide, conditional upon Closing and
effective as of the Closing Time, which offer shall include, without limitation,
(i) duties and responsibilities (including reporting responsibilities), (ii) the
titles and salaries described in the Employee Schedule, and (iii) the overall
value of the benefits provided to the employee under the employee plans of the
Vendor described in the Employee Schedule.  On or before 4:00 p.m. Calgary time
three (3) Business Days prior to the Closing Time, Purchaser shall provide a
written list to Vendor showing which of such employees have accepted employment
with Purchaser effective as of the Closing Time (the "Employees").
 
 
24

--------------------------------------------------------------------------------

 
 
12.2  
Severance Obligations



Subject to clause 12.5, Vendor shall be responsible for all obligations, costs
and expenses (including all legal fees on a solicitor and his own client basis),
arising in respect of the termination of employment of any employee who is not
offered employment by Purchaser in accordance with clause 12.1 and Vendor shall
indemnify and hold harmless Purchaser from any Losses which Purchaser may
suffer, sustain, pay or incur in respect of such employees.


12.3  
Recognition of Service



Purchaser agrees that it shall recognize the period of service which an Employee
has had with Vendor and its predecessors for all purposes of such Employee's
employment with Purchaser following Closing including, without limitation, for
purposes of determining future vacation, benefit, pension and severance
entitlements.


12.4  
Obligations to Employees



Vendor shall be responsible for discharging all obligations and liabilities
accrued in respect of the Employees up to the close of business on the day
immediately preceding the Closing Time including, without limitation, wages,
salaries, vacation pay, workers' compensation and premiums for employment
insurance, Canada Pension Plan, Alberta Health Care and other health care plans,
life insurance, long term disability, self-insured short term disability and
accidental death and dismemberment insurance plans and group registered
retirement savings plans and subject to clause 12.5, shall indemnify and save
harmless Purchaser from all Losses which it may suffer, sustain, pay or incur in
respect thereof.  Provided Closing occurs, Purchaser shall, subject to the
provisions of clause 12.2, assume all such obligations and liabilities accrued
in respect of the Employees (which for the avoidance of doubt excludes all
employees not offered employment with Purchaser) from and after the close of
business on the day immediately preceding the Closing Time and shall indemnify
and save harmless Vendor from all Losses which it may suffer, sustain, pay or
incur in respect thereof.


12.5  
Additional Provision



If as a consequence of Closing, Vendor terminates the employment of an employee
listed on the Employee Schedule and Purchaser hires or provides a consulting
arrangement to such person otherwise than in accordance with this Article 12 for
a period of six (6) months from the Closing Time, Purchaser shall reimburse
Vendor for any and all costs, expenses and Losses previously paid by Vendor to
such employee as a result of such termination, that would not otherwise be
payable had Purchaser made an offer of employment to such employee pursuant to
Article 12, and such payments shall be dealt with as an adjustment in Article 7
hereunder.
 
 
 
25

--------------------------------------------------------------------------------

 


ARTICLE 13
GENERAL


13.1  
Further Assurances



Each Party will, from time to time and at all times after Closing, without
further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.


13.2  
No Merger



The covenants, representations, warranties and indemnities contained in this
Agreement shall be deemed to be restated in any and all assignments,
conveyances, transfers and other documents conveying the interests of Vendor in
and to the Assets to Purchaser, subject to any and all time and other
limitations contained in this Agreement.  There shall not be any merger of any
covenant, representation, warranty or indemnity in such assignments,
conveyances, transfers and other documents notwithstanding any rule of law,
equity or statute to the contrary and such rules are hereby waived.


13.3  
Entire Agreement



The provisions contained in any and all documents and agreements collateral
hereto, other than any closing agreements which may be signed contemporaneously
herewith shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall
prevail.  No amendments shall be made to this Agreement unless in writing,
executed by the Parties.  This Agreement and any ancillary closing agreement
supersedes all other agreements, documents, writings and verbal understandings
among the Parties relating to the subject matter hereof and expresses the entire
agreement of the Parties with respect to the subject matter hereof with the
exception of the Confidentiality Agreement signed between the Parties on October
13, 2010, which shall be effective until Closing.


13.4  
Subrogation



The assignment and conveyance to be effected by this Agreement is made with full
right of substitution and subrogation of Purchaser in and to all covenants,
representations, warranties and indemnities previously given or made by others
in respect of the Assets or any part or portion thereof.


13.5  
Governing Law



This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of Alberta and
the laws of Canada applicable therein and shall, in every regard, be treated as
a contract made in the Province of Alberta.  The Parties irrevocably attorn and
submit to the jurisdiction of the courts of the Province of Alberta and courts
of appeal therefrom in respect of all matters arising out of this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
13.6  
Assignment and Enurement



 
(a)
Purchaser may assign this Agreement to a direct or indirect wholly-owned
subsidiary without the consent of Vendor, provided that in the event of such
assignment the assignor shall remain liable for any of the affiliate assignee's
obligations under this Agreement, unless otherwise consented to in writing by
Vendor, which consent may be unreasonably and arbitrarily withheld.



 
(b)
Subject to clause 13.6(a), this Agreement may not be assigned by a Party without
the prior written consent of the other Party, which consent may be unreasonably
and arbitrarily withheld. Subject to the foregoing, this Agreement shall be
binding upon and shall enure to the benefit of the Parties and their respective
administrators, trustees, receivers, successors and permitted assigns.



13.7  
Time of Essence



Time shall be of the essence in this Agreement.


13.8  
Notices



The addresses for service and the fax numbers of the Parties shall be as
follows:
 

  Vendor - c/o Devon Canada     2000, 400 - 3rd Avenue S.W.     Calgary, Alberta
    T2P 4H2           Attention:  Land Department     Fax: (403) 232-7429      
    Purchaser -  EFL Overseas, Inc.     333 North Sam Houston Parkway East    
Suite 600     Houston, Texas 77024             Attention:   Keith Macdonald or
Robert Wesolek     Fax: (281) 260-1010

 
All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:


(a)  
by personal service on a Party at the address of such Party set out above, in
which case the item so served shall be deemed to have been received by that
Party when personally served;



(b)  
by facsimile transmission to a Party to the fax number of such Party set out
above, in which case the item so transmitted shall be deemed to have been
received by that Party when transmitted;

 
 
27

--------------------------------------------------------------------------------

 
 
(c)  
except in the event of an actual or threatened postal strike or other labour
disruption that may affect mail service, by mailing first class registered post,
postage prepaid, to a Party at the address of such Party set out above, in which
case the item so mailed shall be deemed to have been received by that Party on
the third Business Day following the date of mailing; or



(d)  
by package delivery service, signature required, to a Party at the address of
such Party set out above, in which case the item shall be deemed to have been
received by that Party upon signature receipt.



A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Parties.


13.9  
Operatorship



Purchaser acknowledges that Vendor is unable to assign to Purchaser operatorship
of the Assets, if any, operated by Vendor and in respect of which Vendor does
not have a 100% interest.  Vendor shall, however, use reasonably commercial
efforts to assist Purchaser in its attempts to obtain operatorship.


13.10  
Invalidity of Provisions



In case any of the provisions of this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.


13.11  
Waiver



No failure on the part of any Party in exercising any right or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any right or remedy in law or in equity or by statute or otherwise
conferred.  No waiver of any provision of this Agreement, including without
limitation, this section, shall be effective otherwise than by an instrument in
writing dated subsequent to the date hereof, executed by a duly authorized
representative of the Party making such waiver.


13.12  
Amendment



This Agreement shall not be varied in its terms or amended by oral agreement or
by representations or otherwise other than by an instrument in writing dated
subsequent to the date hereof, executed by a duly authorized representative of
each Party.


13.13  
Agreement not Severable



This Agreement extends to the whole of the Assets and is not severable without
Purchaser's express written consent or as otherwise herein provided.
 
 
28

--------------------------------------------------------------------------------

 
 
13.14  
Confidentiality and Public Announcements



Each Party shall keep confidential all information obtained from the other Party
in connection with the Assets and shall not release any information concerning
this Agreement and the transactions herein provided for, without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld.  Nothing contained herein shall prevent a Party at any time from
furnishing information (i) to any governmental agency or regulatory authority or
to the public if required by applicable law, (ii) in connection with obtaining
consents,, pursuing financing or operational partners, or complying with
preferential, pre-emptive or first purchase rights contained in Title
Document(s) and any other agreements and documents to which the Assets are
subject, or (iii) if required to procure the consent of Vendor's lenders,
however in such instances, the Parties shall advise each other in advance of any
such statement or disclosure which they propose or are required to make and
shall make all reasonably commercial efforts to prevent the release of any and
all parts of the information not required to be disclosed or released.


13.15  
Recognition



(a)  
If Closing occurs, then, from the Closing Time until the date on which Purchaser
becomes recognized in the place of Vendor in respect of the Assets, Vendor
shall:



(i)  
hold title to such Assets, or any portion thereof, in trust for Purchaser,
represent Purchaser and receive and hold all proceeds, benefits and advantages
accruing in respect of the Assets for the benefit, use and ownership of
Purchaser;



(ii)  
on a monthly basis and in any event within thirty (30) days of its receipt
thereof, deliver to Purchaser all revenues, proceeds and other benefits
attributable to production after the Effective Date received by Vendor in
respect of the Assets together with the relevant statements of operations and
related documents;



(iii)  
in order to permit Purchaser to exercise its rights in accordance with the terms
of the relevant Petroleum and Natural Gas Rights and Miscellaneous Interests,
Vendor shall promptly deliver to Purchaser all Third Party notices and
communications received by Vendor in respect of the Assets;



(iv)  
in order to permit Purchaser in respect of the Assets to make all required
payments in a timely fashion, promptly deliver to Purchaser all Third Party
invoices, cash calls and other billings in respect of such Assets; and



(v)  
in a timely manner deliver to Third Parties all notices and communications as
Purchaser in respect of the Assets may reasonably request in writing and all
monies and other items provided in respect thereof.



(b)  
In consideration of Vendor agreeing to the provisions in respect of the Assets
in subclause 13.15(a), Purchaser shall be liable to and shall indemnify and save
harmless Vendor from and against all Losses which may be brought against or
which Vendor may suffer, sustain pay or incur arising from the participation by
Vendor in the procedures set out in clause 13.15(a) in respect of the Assets,
insofar as such Losses are not a result of the gross negligence or wilful
misconduct of Vendor or any of its directors, officers, servants, agents or
employees.

 
 
29

--------------------------------------------------------------------------------

 
 
13.16  
Counterpart Execution



This Agreement may be executed in counterpart, no one copy of which need be
executed by Vendor and Purchaser.  A valid and binding contract shall arise if
and when counterpart execution pages are executed and delivered by Vendor and
Purchaser.


IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.
 
DEVON CANADA, by its Managing partner, Devon Canada Corporation
 
EFL OVERSEAS, INC.
              Per:
/s/ Dennis Eisner
  Per: 
/s/ Keith Macdonald 
  Per:
Dennis Eisner,
  Per: 
Keith Macdonald,
   
Manager, Land
   
Chief Executive Officer
 

 
 
30

--------------------------------------------------------------------------------